 




Exhibit 10.1
CONSULTING AGREEMENT
This Consulting Agreement (the “Agreement”) is made and entered into as of
November 8, 2006, but effective as of October 20, 2006, by and between Terremark
Management Services, Inc., a Florida corporation and a wholly owned subsidiary
of Terremark Worldwide (the “Company”), and Guillermo Amore (the “Consultant”).
R E C I T A L S
     WHEREAS, the Company operates Internet Exchange Point facilities at
strategic locations in various venues and assists users of the Internet and
communications networks in communicating with other users and networks;
     WHEREAS, the Company desires to utilize the services of the Consultant, and
the Consultant desires to provide such consulting services, on a non-exclusive
basis, to the Company, to assist the Company in strategic advice and business
development services and other matters that may be required by the Company from
time to time, subject to the terms and conditions set forth herein;
     WHEREAS, the Consultant has all necessary licenses or approvals from
appropriate regulatory authorities to perform the services contemplated by this
Agreement.
     NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
AGREEMENT
     1. Recitals True and Correct; Consulting Services; Representations and
Warranties.
          1.1 Recitals. The parties agree that the recitals set forth above are
true and correct, and are incorporated as terms to this Agreement.
          1.2 Consulting Services. During the Term (as defined below), the
Consultant shall provide consulting services to the Company as directed by the
Company’s Chief Executive Officer. The Consultant shall devote as much time to
the Company as is reasonably necessary to fulfill the duties and obligations
hereunder. During the Term, Guillermo Amore shall perform the duties of the
Consultant contemplated hereby, and shall not delegate such duties to any third
party without the express prior written approval of Company’s CEO or other
Company representative as designated by the Company in writing. The Consultant
shall perform its duties to the best of its ability, and perform the services in
a professional manner consistent with industry standards. The Consultant may
provide consulting services to other entities, provided that the Company shall
have first priority on the Consultant’s time and services. The Consultant shall
be available for a monthly conference call with the CEO, or other Company
representative as designated by the Company in writing, to report on the status
of the activities of the Consultant, and will be available if requested by the
Company to meet with Company representatives in person at the Company’s offices
in Miami, Florida, so long as Consultant has been provided with five business
days notice of such meeting.
          1.3 Representations and Warranties. The Consultant represents and
warrants to the Company that (a) the Consultant is not party to or bound by any
employment, non-compete, non-solicitation, nondisclosure, non-competition,
confidentiality or similar agreement with any other person that could adversely
affect its ability to carry out the duties contemplated under this Agreement;
(b) all aspects of the Consultant’s work product and any Developments (as
hereinafter defined) provided by the

 



--------------------------------------------------------------------------------



 




Consultant shall be free of any libelous material or any material which
constitutes an invasion of any right of privacy or publicity and shall not
infringe upon any trademark, copyright, trade secret or other intellectual
property right; (c) no use of Company provided materials shall be made other
than as explicitly authorized by the Company; (d) the Consultant has
invention/work product assignment, confidentiality and any other necessary
agreements with all individuals who will be involved in performing services
hereunder to perform its obligations hereunder and protect the Company’s
Confidential Information (as hereinafter defined) and proprietary rights in and
to the Consultant’s work product and Developments as required hereunder; and
(e) this Agreement, when executed and delivered, shall constitute the valid and
legally binding obligation of the Consultant, and the Company, enforceable
against the Consultant in accordance with its terms.
     2. Term. The Term under this Agreement (the “Term”) shall commence on the
date of execution hereof (the “Commencement Date”) and shall terminate upon the
earlier of (a) one year from the Commencement Date (the “Expiration Date”), or
(b) the date on which the Agreement is terminated prior to the Expiration Date
pursuant to and in accordance with Section 5 hereof (the “Termination Date”).
Notwithstanding the foregoing, the contract will automatically renew at the end
of each year unless the Term may be renewed on an annual basis at the Company
send the Consultant one hundred and eighty (180) days written notice to
Consultant at the end of the then current term.
     3. Compensation.
          3.1 Compensation. In consideration for the consulting services to be
provided to the Company by the Consultant, while this Agreement is in effect,
the Consultant shall be paid a monthly consultant fee of twenty thousand dollars
($20,000) on the first business day of each month (the “Fee”). Company
acknowledges the Fee for October and November 2006 is due as of the execution
hereof. The Consultant shall be solely responsible for payment of all taxes or
other charges imposed on its compensation hereunder. In the event that this
Agreement is terminated or expires before the end of a particular month, monthly
compensation shall be prorated for such end period.
          3.2 Office Use and Support Staff. The Company will provide Consultant
with an office and support staff similar in all material respects to the office
and support enjoyed currently by Consultant. Such support shall include, but not
be limited to use of Company owned laptop and desktop computers, mobile phones
and PDA’s, as well as office space and administrative staff as necessary.
          3.3 Travel/Evacuation Assistance. The Company shall make all
reasonable efforts to assist Consultant in the event of an emergency affecting
Consultant’s health or well being while traveling on Company business including
but not limited to emergency evacuation back to the United States.
     The foregoing constitutes the all compensation to be paid to the Consultant
hereunder, and the Consultant acknowledges and agrees that the Consultant is and
shall not be an employee of Company, shall not be entitled to any insurance, or
vacation, provided by the Company to its employees. Notwithstanding the
foregoing the company, at its option, may grant the Consultant additional
compensation for outstanding performance.
     4. Independent Contractor Status; Expense Reimbursement.
          4.1 Independent Contractor Status; No Agency. The Consultant is an
independent contractor. Nothing herein shall be deemed to create any form of
partnership, principal-agent relationship, employer-employee relationship, or
joint venture between the Company and the Consultant. It is

2



--------------------------------------------------------------------------------



 




expressly understood by the parties that the Consultant shall not have the
authority to bind the Company, without the express written consent of the
Company’s CEO.
          4.2. Reimbursement of Expenses. The Consultant must obtain the prior
written consent of the CEO of the Company or his delegate in order to receive
reimbursement for expenses over $10,000 for which the Consultant wishes to be
reimbursed. The Consultant shall account to the Company in writing for all
expenses for which reimbursement is sought and shall supply to the Company
copies of all relevant invoices, receipts or other evidence reasonably requested
by the Company. None of the above expenses shall reduce the compensation payable
to Consultant.
     5. Termination
          5.1 Reasons for Termination. This Agreement shall terminate upon the
earliest to occur of the following: (i) on the date of death of Consultant; or
(ii) written notice by either party to the other party with one hundred and
eighty (180) days advance notice.
          5.2 Payment and Effect of Termination. In the event this Agreement is
terminated prior to the Expiration Date, the Company shall have no further
liability or obligation hereunder, except reimbursement of expenses incurred
prior to the Termination Date, subject to the requirements of Section 4.2
hereof.
               5.2.2 No Further Obligations. Upon the payments by the Company
described herein, the Company shall have no further liability or obligation to
compensate the Consultant, including, but not limited to, any payment of future
compensation.
          5.3 Miscellaneous. Upon any termination of this Agreement, regardless
of the cause therefor, Consultant shall not be required to return any
Compensation paid to him prior to the date of termination.
     6. Restrictive Covenants.
          6.1 Confidential Information. The Consultant shall not at any time
divulge, communicate, use to the detriment of the Company or for the benefit of
any other person or persons, or misuse in any way, any Confidential Information
pertaining to the Company’s business. Any Confidential Information or data now
or hereafter acquired by the Consultant with respect to the Company’s business
(which shall include, but not be limited to, information concerning the
Company’s financial condition, prospects, technology, customers, suppliers,
sources of leads and methods of doing business) shall be deemed a valuable,
special and unique asset of the Company that is received by the Consultant in
confidence and as a fiduciary, and Consultant shall remain a fiduciary to the
Company with respect to all of such information. For purposes of this Agreement,
“Confidential Information” means all trade secrets and information disclosed to
the Consultant or known by the Consultant as a consequence of or through the
unique position of its engagement with the Company prior to or after the date
hereof, and not generally known to telecommunications industry (other than as a
result of unauthorized disclosure by the Consultant), with respect to the
Company or the Company’s business, and including proprietary or confidential
information received by the Company from third parties subject to an obligation
on the Company’s part to maintain the confidentiality of the information.
Notwithstanding the foregoing, nothing herein shall be deemed to restrict the
Consultant from disclosing Confidential Information to promote the best
interests of the Company.

3



--------------------------------------------------------------------------------



 



          6.2 Rights in Contemplated Future Work Product. The parties
contemplate the possibility that the Consultant may under this Agreement in the
future undertake to create work product for the Company as an independent
contractor. In the event that the Consultant undertakes any such work product
for the Company, it shall be governed by the provisions of this Agreement.
               6.2.1 Warranty against Infringement. The Consultant will not
incorporate or allow to be incorporated into any work product for the Company
any material which is subject to the copyrights or any other intellectual
property rights of any third party, unless the Consultant has the right to copy
and incorporate such material. The Consultant agrees to indemnify the Company
against any proven case brought against the Company by any third party arising
from any work product the Consultant undertakes for the Company.
               6.2.2 Work for Hire. All work product and “Developments” created
by the Consultant in the course of any work produced for the Company shall be
deemed works made for hire for the Company, with all rights, title and interest
in all such work product owned by the Company. “Developments” includes any idea,
invention, process, design of a useful article (whether the design is ornamental
or otherwise), computer program, documentation, literary work, audio-visual
work, and any other work of authorship or inventorship, hereafter expressed,
made or conceived solely or jointly by the Consultant or the Consultant’s
employees during the course of, or as a result of, any future work produced for
the Company, whether or not subject to patent, copyright, or other forms of
protection.
               6.2.3 Assignment of Work Product and Developments. In the event
that any such work product or any Developments created for the Company are
deemed not to be a work made for hire for the Company, the Consultant hereby
irrevocably assigns to the Company the Consultant’s entire right, title and
interest in all such work product and Developments.
          6.3 Injunction. It is recognized and hereby acknowledged by the
parties hereto that a breach by the Consultant of any of the covenants contained
in this Section 6 of this Agreement will cause irreparable harm and damage to
the Company, the monetary amount of which may be virtually impossible to
ascertain. As a result, the Consultant recognizes and hereby acknowledges that
the Company shall be entitled to an injunction from any court of competent
jurisdiction enjoining and restraining any violation of any or all of the
covenants contained in this Section 6 of this Agreement by the Consultant or any
of its affiliates, associates, partners or agents, either directly or
indirectly, and that such right to injunction shall be cumulative and in
addition to whatever other remedies the Company may possess or be entitled to at
law or in equity under this Agreement.
          6.4 Reasonableness of Restrictions. The Consultant has carefully read
and considered the provisions of Section 6 hereof and, having done so, agrees
that the covenants set forth in this Section 6 are fair and reasonable and are
reasonably required to protect the legitimate business interests of the Company.
The Consultant agrees that the covenants set forth in this Section 6 hereof do
not unreasonably impair the ability of the Consultant to conduct any unrelated
business or to find gainful work in the Consultant’s field. The parties hereto
agree that if a court of competent jurisdiction holds any of the covenants set
forth in Section 6 unenforceable, the court shall substitute an enforceable
covenant that preserves, to the maximum lawful extent, the scope, duration and
all other aspects of the covenants deemed unenforceable, and that the covenant
substituted by the court shall be immediately enforceable against the
Consultant. The foregoing shall not be deemed to affect the right of the parties
hereto to appeal any decision by a court concerning this Agreement.
          6.5. Survival. This Section 6 shall survive the termination of this
Agreement and the Consultant’s engagement hereunder.

4



--------------------------------------------------------------------------------



 




     7. Arbitration.
          7.1 Exclusive Remedy. The parties recognize that litigation in federal
or state courts or before federal or state administrative agencies of disputes
arising out of the Consultant’s engagement by the Company or out of this
Agreement, or the termination of this Agreement, may not be in the best
interests of either the Consultant or the Company, and may result in unnecessary
costs, delays, complexities, and uncertainty. The parties agree that any dispute
between the parties arising out of or relating to the Consultant’s engagement
hereunder, or to the negotiation, execution, performance or termination of this
Agreement, whether that dispute arises during or after termination of this
Agreement, shall be resolved by arbitration in Miami-Dade County, Florida in
accordance with the commercial arbitration rules of the American Arbitration
Association (the “AAA”), as modified by the provisions of this Section 7 (the
“Rules”, by one (1) arbitrator which Company and Consultant shall agree upon
from a list provided by the AAA in accordance with the Rules. In the event of
failure of the parties hereto to agree to the appointment of an arbitrator
within ten (10) days after the commencement of the arbitration proceeding, such
arbitrator shall be appointed by the AAA in accordance with the Rules. Except as
set forth below with respect to Section 7 of this Agreement, the parties each
further agree that the arbitration provisions of this Agreement shall provide
each party with its exclusive remedy, and each party expressly waives any right
it might have to seek redress in any other forum. Notwithstanding anything in
this Agreement to the contrary, the provisions of this Section 7 shall not apply
to any injunctions that may be sought with respect to disputes arising out of or
relating to Section 7 of this Agreement. The parties acknowledge and agree that
their obligations under this arbitration agreement survive the expiration or
termination of this Agreement and continue after the termination of the
relationship between the Consultant and the Company. By election of arbitration
as the means for final settlement of all claims, the parties hereby waive their
respective rights to, and agree not to, sue each other in any action in a
federal, state or local court with respect to such claims, but may seek to
enforce in court an arbitration award rendered pursuant to this Agreement. The
parties specifically agree to waive their respective rights to a trial by jury,
and further agree that no demand, request or motion will be made for trial by
jury.
          7.2 Arbitration Procedure and Arbitrator’s Authority. In the
arbitration proceeding, each party shall be entitled to engage in any type of
discovery permitted by the Federal Rules of Civil Procedure, to retain their own
counsel, to present evidence and cross-examine witnesses, to purchase a
stenographic record of the proceedings, and to submit post-hearing briefs. In
reaching his/her decision, the arbitrator shall have no authority to add to,
detract from, or otherwise modify any provision of this Agreement. The
arbitrator shall submit with the award a written opinion which shall include
findings of fact and conclusions of law. Judgment upon the award rendered by the
arbitrator may be entered in any court having competent jurisdiction. The award
or decision shall be rendered by one arbitrator who shall be appointed by mutual
agreement of the parties hereto. In the event of failure of the parties to agree
within thirty (30) days after the commencement of the arbitration proceeding
upon the appointment of the arbitrator, the arbitrator shall be appointed by the
AAA in accordance with its Rules.
          7.3 Effect of Arbitrators’ Decision: Arbitrator’s Fees. The decision
of the arbitrator shall be final and binding between the parties as to all
claims which were or could have been raised in connection with the dispute, to
the full extent permitted by law. In all cases in which applicable federal law
precludes a waiver of judicial remedies, the parties agree that the decision of
the arbitrator shall be a condition precedent to the institution or maintenance
of any legal, equitable, administrative, or other formal proceeding by the
Consultant in connection with the dispute, and that the decision and opinion of

5



--------------------------------------------------------------------------------



 




the arbitrator may be presented in any other forum on the merits of the dispute
except as provided in Section 6.3. The arbitrator’s fees and expenses and all
administrative fees and expenses associated with the filing of the arbitration
shall be borne by the non-prevailing party.
     8. OFAC Compliance. Neither the Consultant, his employees, or businesses
under his control (i) is a person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001))
as amended, (ii) engages in any dealings or transactions prohibited by Section 2
of such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
     9. Patriot Act; Foreign Corrupt Practices Act. The Company and the
Consultant and employees or businesses under Consultant’s direct control are in
compliance, in all material respects, with the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT ACT) Act of 2001, as amended. No part of the proceeds of the payments
associated with this Agreement will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.
     10. Damages; Attorneys’ Fees. Nothing contained herein shall be construed
to prevent the Company or the Consultant from seeking and recovering from the
other damages sustained by either or both of them as a result of its or breach
of any term or provision of this Agreement. In the event that either party
hereto seeks to collect any damages resulting from, or the injunction of any
action constituting, a breach of any of the terms or provisions of this
Agreement, then the party found to be at fault shall pay all reasonable costs
and attorneys’ fees of the other.
     11. Assignment. The Company shall have the right to assign this Agreement
and its rights and obligations hereunder to any parent, wholly-owned subsidiary
or to an affiliate, as well as to any corporation or other entity with or into
which the Company may hereafter merge or consolidate or to which the Company may
transfer all or substantially all of its assets, if in any such case said
corporation or other entity shall by operation of law or expressly in writing
assume all obligations of the Company hereunder as fully as if it had been
originally made a party hereto, but may not otherwise assign this Agreement or
its rights and obligations hereunder without the prior written consent of the
Consultant. The Consultant may not assign or transfer this Agreement or any
rights or obligations hereunder without the express written consent of the
Company which consent shall not be unreasonably withheld.
     12. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Florida, without
regard to principles of conflict of laws.
     13. Entire Agreement. This Agreement constitutes the entire agreement among
the parties hereto with respect to the subject matter hereof and, upon their
effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Consultant and the Company (or
any of its affiliates) with respect to such subject matter.

6



--------------------------------------------------------------------------------



 



     14. Notices: All notices required or permitted to be given hereunder shall
be in writing and shall be personally delivered by courier, sent by registered
or certified mail, return receipt requested or sent by confirmed facsimile
transmission addressed as set forth herein. Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon the earlier of receipt by the addressee, as evidenced by the return
receipt thereof, or three (3) days after deposit in the U.S. mail. Notice shall
be sent as follows:

     
If to the Company:
  Terremark Management Services, Inc.
2601 South Bayshore Drive
Miami, Florida 33133
Attention: Chief Legal Officer
Fax: 305-856-8190
 
   
If to the Consultant:
  Guillermo Amore
7200 Los Pinos Blvd.
Coral Gables, FL 33143

     15. Benefits; Binding Effect. This Agreement shall be for the benefit of
and binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where permitted and
applicable, assigns, including, without limitation, any successor to the
Company, whether by merger, consolidation, sale of stock, sale of assets or
otherwise.
     16. Right to Consult with Counsel; No Drafting Party. The Consultant
acknowledges having read and considered all of the provisions of this Agreement
carefully, and having had the opportunity to consult with counsel of the
Consultant’s own choosing. The Consultant acknowledges that he has had an
opportunity to negotiate any and all of these provisions and no rule of
construction shall be used that would interpret any provision in favor of or
against a party on the basis of who drafted the Agreement.
     17. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall not affect the enforceability of the remaining portions of this Agreement
or any part thereof, all of which are inserted conditionally on their being
valid in law, and, in the event that any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall be declared invalid, this Agreement shall be construed as if such invalid
word or words, phrase or phrases, sentence or sentences, clause or clauses,
provisions or provisions, section or sections or article or articles had not
been inserted. If such invalidity is caused by length of time or size of area,
or both, the otherwise invalid provision will be considered to be reduced to a
period or area which would cure such invalidity.
     18. Waivers. The waiver by either party hereto of a breach or violation of
any term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.
     19. Section Headings. The article, section and paragraph headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.

7



--------------------------------------------------------------------------------



 



     20. No Third Party Beneficiary. Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
other than the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.
     21. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument and agreement.
     22. Indemnification.
          22.1 The Company hereby agrees to hold harmless, defend and indemnify
the Consultant from and against any and all costs and expenses (including trial,
appellate and other reasonable attorneys’ fees), judgments, fines, actions,
liabilities, claims, penalties and amounts paid in settlement (collectively,
“Indemnified Losses”) to which the Consultant may become subject or liable or
which may be incurred by or assessed against the Consultant relating to or
arising out of: (i) gross negligence or willful misconduct by the Company;
(ii) failure of the Company’s to comply with material obligations from this
Agreement; or (iii) the performance of services by the Consultant for the
Company in strict accordance with the terms of this Agreement, unless the
Indemnified Losses were directly or proximately caused by the Consultant’s
breach of this Agreement, misrepresentation, fraud, gross negligence or willful
misconduct.
          22.2 The Consultant hereby agrees to hold harmless, defend and
indemnify the Company, its officer, directors, agents and assigns (each, a
“Company Indemnitee”) from and against any and all Indemnified Losses to which
any Company Indemnitee may become subject or liable or which may be incurred by
or assessed against any Company Indemnitee relating to or arising out of:
(i) any liabilities, improper actions or omissions of the Consultant; (ii) the
breach by the Consultant of its covenants, representations or warranties
hereunder; (iii) Indemnified Losses that were directly or proximately caused by
the Consultant’s breach of this Agreement, misrepresentation, fraud, gross
negligence or willful misconduct.
     23. Survival. The provisions of this Agreement that are intended to survive
the termination hereof (including Articles 5.2, 5.4, 6 and 22) shall survive the
expiration or termination of the Term hereunder.
     24. Further Assurances. Each party hereto shall execute and deliver all
reasonably required documents and perform all other acts which may be reasonably
requested by the other party hereto to implement and carry out the terms and
conditions of the transactions contemplated herein. Neither party shall take any
action or fail to take any action which could reasonably be expected to
frustrate the intent and purposes of this Agreement.
[SIGNATURES ON FOLLOWING PAGE]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

            COMPANY:


TERREMARK MANAGEMENT SERVICES , INC.
      By:   /s/ Jose Segrera         Name:   Jose Segrera         Title:   Chief
Financial Officer        CONSULTANT:
      /s/ Guillermo Amore       Guillermo Amore           

9